 Case 7:21-cv-00001-WLS Document 13 Filed 07/27/21 Page 1 of 1


       Case 7:21-cv-00001-WLS Document 12-1 Filed 07/23/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

KAYLYN JOHNSON,

      Plaintiff,

v.                                      CASE NO. 7:21-cv-00001-WLS

TC METZNER d/b/a MCDONALD'S,

  Defendant.
_______________/

                   ORDER OF DISMISSAL WITH PREJUDICE

      Before the Comt is the Parties' Joint Stipulation of Dismissal with Prejudice

(Stipulation) (Doc. 12). This Comt, having reviewed the applicable Stipulation, and

being otherwise fully advised of the premises, therefore orders:

      1.     This case is DISMISSED with prejudice.

      2.     Each party shall bear its ovm fees and costs.

      3.    The Comt shat 1retain jurisdiction over this matter to enforce the terms of




                                      ofJuw~~
            the settlement and to address other matters as may be necessary.

      so ORDERED, this.l.G~y

                                       W. LOUIS SANDS, S ., JUDGE
                                       UNITED STATES DISTRICT COURT
